1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

3.	Claims 1,5,6 are objected to because of the following informalities:
	In claim 1, the term “instruct” at line 16 is confusing and its meaning is not clear; perhaps applicant intends to delete it;
	In claim 5, line 8, there is no antecedent basis for “the nominal resistance value”;
	In claim 6, the term “R1” is not defined; perhaps applicant intends to depend claim 6 from claim 5.
Appropriate correction is required.

4.	Claims 1-7 are allowed.


5.	The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest, in combination with the rest of the limitations in the claims, a measurement device for measuring a current calibration coefficient comprising a host computer and a current source;  wherein the host computer is configured to receive a calibrated current value sent by the current detection device, wherein the calibrated current value is determined according to a detected current value corresponding to the preset current value detected by the current detection device and a predetermined current calibration coefficient, wherein the predetermined current calibration coefficient is sent to the current detection device by the host computer; calculate a measurement error of the current detection device according to the preset current value and the calibrated current value;  and when the measurement error is less than a preset current error, the current detection device to use the predetermined current calibration coefficient as a current calibration coefficient.


6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

7.	This application is in condition for allowance except for the above mentioned formal matters.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note PTO-892. Fabregas et al. (2013/0154672) discloses battery current measurement calibration; Kutkut et al. (2005/0127918) discloses a battery monitoring apparatus that obtains a current measurement; lakshmikanthan et al. (9,151,817) discloses measurement and calibration in current sensing and Roberts et al. (2016/0341772) discloses the sensing of the current.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY PATIDAR whose telephone number is (571)272-2265.  The examiner can normally be reached on M-Thur 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/JAY PATIDAR/
Primary Examiner, Art Unit 2858